Citation Nr: 0822383	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  03-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the right knee.  

1.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
increased ratings for his chondromalacia of the knees.  The 
veteran subsequently initiated and perfected an appeal of 
these determinations.  During the course of this appeal, the 
veteran relocated, and the Atlanta, Georgia, VA RO now 
controls his appeal.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  This appeal was 
subsequently presented to the Board in October 2005, at which 
time these issues were remanded for additional development.  
It has now been returned to the Board.  

The Board observes that the veteran has also perfected 
appeals of his service connection claims for irritable bowel 
syndrome, fibromyalgia, and a psychiatric disorder.  However, 
service connection for these disabilities was subsequently 
awarded within an August 2007 rating decision.  Because the 
veteran was awarded service connection for these 
disabilities, they are no longer on appeal before the Board.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board also notes that within an August 2007 rating 
decision, the RO granted the veteran separate service 
connection awards, with a 10 percent initial rating for each 
knee effective from October 26, 2006, for instability and 
recurrent subluxation of the knees under Diagnostic Code 
5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  As 
these issues arise from the underlying appeal, they will also 
be discussed below.  


FINDINGS OF FACT

1.  The veteran's chondromalacia of the right knee results in 
extension to 0 degrees and flexion to 90 degrees and no more 
than mild instability.  

2.  The veteran's chondromalacia of the left knee results in 
extension to 0 degrees and flexion to 88 degrees and no more 
than mild instability.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for the 
veteran's chondromalacia of the right knee is denied.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2008).

2.  A disability rating in excess of 10 percent for the 
veteran's chondromalacia of the left knee is denied.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act Compliance

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA. 66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)).  

The U.S. Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
a claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence that the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court further held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, an 
initial VCAA letter was sent to the veteran in August 2002, 
prior to the issuance of the rating decision on appeal, 
advising him of the evidence and information necessary to 
substantiate his claims.  After the veteran entered his 
notice of disagreement, he was sent subsequent letters in 
October 2005 and March, July, and October 2006 that notified 
him of the evidence and information necessary to substantiate 
his increased rating claims; namely that, in order to warrant 
higher ratings, the evidence must show that his service-
connected disabilities had increased in severity.  
Additionally, these letters informed him of the evidence that 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Pertinent 
to the fourth element, the October 2005 letter advised the 
veteran that, if he had any evidence in his possession that 
pertained to his claim, to send it to VA.   
  
However, the veteran was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's increased rating 
claims, any question as to the appropriate effective date to 
be assigned is rendered moot.  

In Pelegrini, the Court also held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  In 
this case, the veteran was in fact informed of the evidence 
and information necessary to substantiate his increased 
rating claims within the August 2002 letter, prior to the 
issuance of the initial RO rating decision in September 2002.  

The Board is also cognizant of the Court's recent decision in 
Vasquez-Flores v. Peake [22 Vet. App. 37 (2008)].  In that 
case the Court held, in pertinent part, that proper notice 
for a claim for increased rating should include notification 
regarding the need to submit, or have VA obtain, evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on the veteran's employment and daily life.  
In addition, the Court held that where an increased 
disability is found, notice should indicate that a disability 
rating would be assigned by applying a relevant diagnostic 
code addressing the impact of symptoms on employment and 
daily life.  While the exact requirements of Vasquez-Flores 
are not met by any of the notice letters sent to the veteran, 
the veteran was sent the relevant rating criteria in the July 
2003 Statement of the Case.  Furthermore, in his March 2004 
Board hearing as well as his written contentions, he 
indicated his actual knowledge of pertinent criteria and the 
effect of his disabilities on his employment and on his daily 
life.  In this regard, the veteran has addressed all relevant 
rating criteria pertaining to the veteran's knee disabilities 
in his testimony and written contentions.  Accordingly, any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VA may cure 
notice defect by showing that the essential fairness of the 
adjudication has not been affected because, for example, the 
claimant had actual knowledge of VCAA requirements).  

With respect to the duty to assist, as relevant, VA treatment 
records, private treatment records, and VA examination 
reports were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's claims.  He has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claim.  Moreover, he was provided with VA examinations in 
February 2001, September 2002, and August 2006 in order to 
adjudicate his increased rating claims.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claims 
without further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.  

II. Analysis

The veteran seeks increased ratings for his service-connected 
chondromalacia of the knees, each rated as 10 percent 
disabling.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2008).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield [21 Vet. App. 505 
(2007)], the U.S. Court of Appeals for Veterans Claims 
(Court) held that staged ratings are also appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate to the pending appeal.  

The Board notes that the veteran has been granted separate 
compensable ratings under Diagnostic Codes 5257, for 
instability, and 5010, for degenerative arthritis, of each 
knee.  The Board is cognizant of VAOPGCPREC 23-97, which 
holds that in certain cases where the veteran has both 
limitation of motion and instability of the affected knee 
joint, a separate compensable rating may be assigned without 
violating 38 C.F.R. § 4.14, the regulation against 
pyramiding.  Diagnostic Code 5257 provides a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, and 20 and 30 percent ratings for moderate or 
severe degrees of such impairment, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2008).  

The veteran's chondromalacia has been rated as 10 percent 
disabling for each knee under Diagnostic Code 5010, for 
traumatic arthritis.  Degenerative and/or traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, with a minimum 
rating of 10 percent to be assigned for each major joint 
affected.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2008).  Limitation of motion of the knee is 
evaluated under Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a 10 percent rating is assigned for 
flexion limited to 45 degrees, a 20 percent rating is 
assigned for flexion limited to 30 degrees, and a 30 percent 
rating is assigned for flexion limited to 15 degrees.  
Pursuant to Diagnostic Code 5261, a 10 percent rating will be 
assigned for extension of the knee limited to 10 degrees, a 
20 percent rating is assigned for extension limited to 15 
degrees, a 30 percent rating for limitation to 20 degrees, 
and a 40 percent rating for limitation to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2008).  

The Board also observes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004 [69 Fed. Reg. 59,990 
(2004)], which held that a veteran may receive separate 
ratings under Diagnostic Code 5260 (limitation of flexion), 
and Diagnostic Code 5261 (limitation of extension) for 
disability of the same joint.  Separate ratings may thus be 
applied in the present case, if applicable.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Upon receipt of his claim, VA medical examination was 
afforded the veteran in February 2001.  He reported right 
knee pain for which he used medication.  On physical 
examination, he had good muscle strength in both lower 
extremities, and deep tendon reflexes were symmetrical.  He 
walked with a cane secondary to an on-the-job back injury.  
No neurosensory deficits in the lower extremities were noted.  
The right knee displayed no swelling but mild tenderness to 
palpation.  Range of motion was full, and Apley's and 
McMurray's signs were negative.  Bursitis of the right knee 
was suspected, and medication and heat were prescribed.  

Another VA examination was afforded the veteran in September 
2002.  He reported bilateral knee pain, swelling, locking, 
and giving way.  He denied any surgery of either knee.  On 
physical examination is gait and posture were normal.  He 
wore a brace for ambulation.  Range of motion testing 
indicated flexion to 90 degrees on the right and 110 degrees 
on the left, and extension to 0 degrees bilaterally.  
Drawer's and McMurray's tests were within normal limits.  The 
examiner found no additional limitation of motion due to such 
factors as pain, fatigue, weakness, lack of endurance, or 
incoordination.  September 2002 X-rays of the veteran's knees 
indicated mild bilateral degenerative osteoarthritis with 
joint space narrowing and minimal spurring.  No fractures 
were evident, but joint effusion was present bilaterally.  
Chondromalacia of the bilateral knees was confirmed.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge.  He stated his knees cause him 
significant pain, especially with use, and lock up on 
occasion.  

More recently, the veteran was afforded VA examination of his 
knees in August 2006.  He again reported chronic pain of the 
bilateral knees, worsening with activity.  Physical 
examination revealed a slow, antalgic gait utilizing a cane.  
His knees displayed normal symmetry and contour, with subtle 
effusion.  No edema, ecchymoses, or deformities were present.  
Range of motion testing revealed flexion to 88 degrees on the 
left and 92 degrees on the right, with extension to 0 degrees 
bilaterally.  Pain was reported across all range of motion.  
Examination of the anterior cruciate, medial collateral, and 
posterior cruciate ligaments revealed no laxity bilaterally.  
However, the lateral collateral ligaments did display some 
appreciable laxity, with good endpoints.  The severity of 
this instability was mild.  No increased limitation of motion 
was noted due to weakness, fatigue, lack of endurance, or 
related factors.  X-rays of the knees revealed no acute 
fractures or dislocations or significant effusions or 
degenerative arthritis.  Bilateral chondromalacia with mild 
instability of the lateral collateral ligaments was 
confirmed.  

A. Right knee

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against an 
increased rating for chondromalacia of the right knee.  
Specifically, the evidence does not support a higher rating 
for either limitation of flexion or extension of the right 
knee.  The medical evidence of record indicates extension to 
0 degrees, and flexion to at least 90 degrees; neither 
finding warrants a 20 percent evaluation under the 
appropriate diagnostic criteria, or separate compensable 
ratings pursuant to VAOPGCPREC 9-2004.  Additionally, no 
examiner has indicated additional limitation of motion or 
other functional loss of the right knee secondary to such 
factors as weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca, supra.  Overall, the 
preponderance of the evidence is against an increased rating 
in excess of 10 percent under the pertinent disability codes 
for the veteran's chondromalacia of the right knee.  Also, as 
the veteran's right knee has not displayed limitation of 
motion warranting a higher rating at any time during the 
pendency of this appeal, a staged rating is not warranted at 
the present time.  See Hart, supra.  

The Board has also considered whether an increase in the 
veteran's 10 percent disability rating under Diagnostic Code 
5257 is warranted for his lateral instability and recurrent 
subluxation of the right knee.  However, according to the 
August 2006 VA examination report, the veteran's lateral 
instability was no worse than mild.  Thus, a 20 percent 
rating under this code is not warranted, as moderate lateral 
instability or recurrent subluxation of the right knee has 
not been displayed.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
chondromalacia of the right knee.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

B. Left knee

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against an 
increased rating for chondromalacia of the left knee.  
Specifically, the evidence does not support a higher rating 
for either limitation of flexion or extension of the left 
knee.  The medical evidence of record indicates extension to 
0 degrees, and flexion to at least 88 degrees; neither 
finding warrants a 20 percent evaluation under the 
appropriate diagnostic criteria, or separate compensable 
ratings pursuant to VAOPGCPREC 9-2004.  Additionally, no 
examiner has indicated additional limitation of motion or 
other functional loss of the left knee secondary to such 
factors as weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca, supra.  Overall, the 
preponderance of the evidence is against an increased rating 
in excess of 10 percent under the pertinent disability codes 
for the veteran's chondromalacia of the left knee.  Also, as 
the veteran's left knee has not displayed limitation of 
motion warranting a higher rating at any time during the 
pendency of this appeal, a staged rating is not warranted at 
the present time.  See Hart, supra.  

The Board has also considered whether an increase in the 
veteran's 10 percent disability rating under Diagnostic Code 
5257 is warranted for his lateral instability and recurrent 
subluxation of the left knee.  However, according to the 
August 2006 VA examination report, the veteran's lateral 
instability was no worse than mild.  Thus, a 20 percent 
rating under this code is not warranted, as moderate lateral 
instability or recurrent subluxation of the left knee has not 
been displayed.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
chondromalacia of the left knee.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the right knee is denied.  

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the left knee is denied.  




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


